

Restated Asset Purchase Agreement dated as of October 20, 2010, by and between
AcquaeBlu Corp. a Delaware corporation, having its principal place of business
located at 430 Park Avenue, Suite 702, New York, New York 10022 (herein called
“Buyer”) and Appeal Capital Corp., a New York corporation, having its principal
place of business located at 430 Park Avenue, Suite 702, New York, New York
10022 (herein called “Seller”).


Whereas, the Seller is party to a Letter of Intent dated May 11, 2010 (re: UC
Case Nos. [****]) with the Regents of the University of California
(the “Regents”) (the “Original LOI”) as amended by Agreement dated May 11, 2010
(re UC Cases No. 2010-30-0586 pursuant to which the Regents have agreed to
negotiate exclusively with Seller during the term of the LOI for an exclusive
option or license to the Regents’ rights in the inventions (the “Inventions”)
identified in the Original LOI.


Whereas, the Original LOI was amended by Agreement dated May 11, 2010 (the
“Amendatory Agreement”) so as to add to the Inventions covered under the
Agreement UC Case No. [****]); the Original LOI as amended by the Amendatory
Agreement is herein as the “LOI.”


Whereas, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer all of Sellers right title and interest in, under and to the LOI (“Sellers
LOI Interest”), and certain other specified assets on the terms set forth below.


Whereas, the parties hereto previously executed an Asset Purchase Agreement of
even date herewith, which agreement has not been consummated and which is
superseded in its entirety by this Restated Asset Purchase Agreement.


Now, Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Assignor hereby agrees as follows:


ARTICLE 1.


PURCHASE AND SALE OF ASSETS.


1.01.           Assets Being Purchased. Seller shall sell to Buyer and Buyer
shall purchase from Seller on the terms specified in this Agreement, (i)
Seller’s LOI Interest and (ii) the following domain names: AcquaeBlu and
AcquaeBlu Corp. (hereinafter called the “Assets”). In connection with the sale
of the Assets, and at the Closing (as hereinafter defined), the Seller shall
execute and deliver to and in favor of the Buyer, an Assignment and Bill of Sale
and such other instruments as may be required in order to transfer of record all
right, title and interest of the Assets to the Buyer except as otherwise herein
expressly provided. Notwithstanding the foregoing, Buyer hereby instructs Seller
to, and Seller shall, assign the Seller’s LOI Interest to Nascent Water
Technologies, Inc., Buyer’s wholly-owned subsidiary.


1.02.           Purchase Price. The Purchase Price for the Assets is $12,000
payable by delivery at of buyer’s Promissory Note attached hereto as Exhibit A.


1.03.           Closing. The sale and purchase described in this Agreement shall
be consummated on or before December 31, 2010 (“Closing” or “Closing Date”), or
such other date as shall be mutually agreed by the parties, at the offices of
Sierchio & Company, located at 430 Park Avenue, Suite 702, New York, New York
10022.


ARTICLE 2.


REPRESENTATIONS AND WARRANTIES BY SELLER.


2.01.           Title to Assets. To the best of its knowledge, Seller has good
and marketable title to Purchased Assets covered by this Agreement. Seller's
title to the Purchased Assets is free and clear of any liens, encumbrances, or
other defects.
 
 
 

--------------------------------------------------------------------------------

 


2.02.           Authority to Sell. Seller has complied with all of the
requirements of any applicable law of the State of New York relative to the sale
of assets described in this Agreement and that prior to Closing, all of the
consents, approvals and notices that may be required by law or by agreements to
which Seller may be a party will be obtained and given, respectively.


2.03.           Defaults and Violations. Seller is not in default or material
violation of any contracts, agreements, leases, or other instruments or
obligations relating to the Purchased Assets to be sold and transferred to Buyer
pursuant to this Agreement, and this Agreement and the purchase and sale to be
consummated pursuant to this Agreement will not create or cause a default or
material violation of any contract, agreement, lease or other instrument to
which Seller may be a party. All contracts and agreements, and other obligations
of Seller related to the Assets are attached hereto as Exhibits A-1 through A-3.


2.05.           Taxes.  All Federal, state and local tax returns and payments
relating to the Purchased Assets that have become due from Seller to the date of
this Agreement have been timely filed.


2.06.           Litigation.  There is now no litigation pending against it of
which it or its officers are aware that will, might, or could affect
consummation of the purchase and sale described in this Agreement or transfer of
title of any of the Purchased Assets in good and marketable condition to Buyer
and Seller is not aware of any threatened litigation which may affect the
consummation of the purchase and sale described in this Agreement.


2.08           Intellectual Property.  To the best of Seller's knowledge, none
of the Purchased Assets to be purchased hereunder including, but not limited to,
the software code, trademarks and tradenames enumerated on Schedule 1.01(a),
violate or infringe any patents, trademark, service mark, copyrights, trade
secrets or other intellectual property rights of any third person.


ARTICLE 3.


REPRESENTATIONS AND WARRANTIES BY BUYER.


3.01.           Consents, Approvals and Notices. Buyer has complied with all of
the requirements of any applicable law of the State of Delaware, its state of
organization, relative to its purchase of the Purchased Assets described in this
Agreement and that prior to Closing, all of the consents, approvals and notices
that may be required by law or by agreements to which Buyer may be a party will
be obtained and given, respectively.


3.02.           Litigation.  There is now no litigation pending against it of
which it or its officers are aware that will, might, or could affect
consummation of the purchase and sale described in this Agreement and Buyer is
not aware of any threatened litigation which may affect the consummation of the
purchase and sale described in this Agreement.
3.03.           Due Organization. Buyer is a corporation duly organized and
existing under the General Corporation Law of the State of Delaware and that its
power as a corporation has never been and is not now suspended.


3.04.           Authority to Buy. This Agreement has been approved by Buyer's
Board of Directors and that Buyer has full power and authority to both execute
and perform this contract.


ARTICLE 4.


OPERATION OF ASSETS.


4.01.           Seller to Continue Business. Seller shall continue to operate
its business as it is currently being operated until the Closing. Any and all
risk of loss or damages to the Assets during such period from any and all causes
shall be borne by the Seller.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5.


CONDITIONS TO BUYER'S PERFORMANCE.


Absent a waiver in writing, all obligations of the Buyer under this Agreement
are subject to satisfaction of the following conditions on or before the Closing
Date:


5.01.           Performance by Seller. Seller shall have performed, satisfied
and complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by them, or any of them, on or before
the Closing Date.


5.02.           Representations and Warranties True as of the Closing Date.
Except as otherwise permitted by this Agreement, all representations and
warranties by Seller in this Agreement shall be true on and as of the Closing
Date as though made at that time.


5.03.           Third Party Consents. All consents and approvals required to be
given by third parties shall have been obtained and Buyer shall have been
furnished with appropriate evidence reasonably satisfactory to it and its
counsel of the granting of such consents and approvals.


5.04.           No Material Adverse Change. During the period from the date of
the most recent financial statement to the Closing Date the Seller has not
sustained any material loss or damage to its assets, whether or not insured,
that materially affect its ability to conduct a material part of its business.


5.05.           Absence of Litigation. No action, suit, or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement, or to its consummation, shall have been
instituted or threatened against the Seller on or before the Closing Date.


5.06.           Corporate Approvals. The board of directors of Seller and to the
extent required, the shareholders of Seller, shall have duly authorized and
approved the execution and delivery of this Agreement and all corporate action
necessary or proper to fulfill Seller's obligations hereunder on or before the
Closing Date.


ARTICLE 6.


CONDITIONS OF SELLER'S PERFORMANCE.


Absent a waiver in writing, all obligations of Seller hereunder are subject to
the satisfaction of the following conditions on or before the Closing Date:


6.01.           Representations and Warranties True as of the Closing Date.  All
representations and warranties of Buyer contained in this Agreement shall be
true on and as of the Closing Date as though such representations and warranties
were made on and as of that date.


6.02.           Performance By Buyer. Buyer shall have performed and complied
with all covenants and agreements and satisfied all conditions required by this
Agreement to be performed by Buyer on or before the Closing Date.


6.03.           Corporate Approvals. The board of directors of Buyer, and to the
extent required the shareholders of Buyer shall have duly authorized and
approved the execution and delivery of this Agreement and all corporate action
necessary or proper to fulfill Buyer's obligations hereunder on or before the
Closing Date.


6.04.           Licensing Agreement.   On the Closing Date, the Seller and the
Buyer shall enter into a licensing agreement substantially in the form of
Exhibit C (the “Licensing Agreement”).
 
 
 

--------------------------------------------------------------------------------

 


6.05.           No Material Adverse Change. During the period from the date of
this Agreement to the Closing Date, the Buyer will not have sustained any
material loss or damage to its assets, whether or not insured, that materially
affect its ability to conduct a material part of its business.


6.06.           Absence of Litigation. No action, suit, or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement, or to its consummation, shall have been
instituted or threatened against the Buyer on or before the Closing Date.


ARTICLE 7.


TERMINATION DEFAULT REMEDIES.


7.01.           Termination. If either Buyer or Seller materially defaults in
the due and timely performance of any of its warranties, covenants or agreements
or in the event of the failure to satisfy or fulfill any of the conditions, the
non-defaulting party may on the Closing Date give notice of termination. The
notice shall specify the default or defaults upon which the notice is based. The
termination shall be effective five days after the Closing Date, unless the
specified default or defaults have been cured on or before the effective date of
the termination.


7.02.           Default; Remedies. Notwithstanding Section 9.01, in the event of
a default, the non-defaulting party may seek specific performance of this
Agreement against the defaulting party from a court of competent jurisdiction,
or alternatively, such non-defaulting party may seek damages from the defaulting
party.


7.03.           Litigation Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement or to remedy its breach, the
prevailing party in such action or proceeding shall be entitled to recover its
actual attorney's fees and other costs incurred in the action or proceeding, in
addition to such other relief to which it may be entitled.


ARTICLE 8.


MISCELLANEOUS.


8.01.           Entire Agreement. This instrument with its attachments
constitutes the entire agreement between Buyer and Seller respecting the Assets
or the sale of the Assets to Buyer by Seller, and any agreement or
representation respecting the Assets or their sale by Seller to Buyer not
expressly set forth in this instrument is null and void.


8.02.           Notices. Any and all notices or other communications required or
permitted by this Agreement or by law to be served on or given to either party
hereto, Buyer or Seller, by the other party hereto shall be, unless otherwise
required by law, in writing and deemed duly served and given when personally
delivered to the party to whom directed or any of its officers or, in lieu of
such personal service, when deposited in the United States mail, first-class
postage prepaid, addressed as follows:


if to Buyer, to:


AcquaeBlue Corp.
430 Park Avenue
Suite 702
New York, New York 10022
Att:  Mr. Meetesh Patel


If to Seller, to:


Appeal Capital Corp.
430 Park Avenue
Suite 702
New York, New York 10022
Att: Joseph Sierchio, Managing Director
 
 
 

--------------------------------------------------------------------------------

 


8.03.           Assignment. Except as otherwise contemplated hereby, this
Agreement may not be assigned by either party to any other person or corporation
without the express written consent of the other party to this Agreement.


8.04.           Governing Law. This Agreement shall be governed and all rights
and liabilities under it determined in accordance with the laws of the State of
New York, without regard to the conflicts of laws principles thereof.


8.05.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one Agreement.


8.06.           Expenses. Each party shall pay all costs and expenses incurred
by it in negotiating and preparing this Agreement and in closing and carrying
out the transactions contemplated herein and hereby.


8.07.           Further Assurances. The parties agree that at any time and from
time to time after the Closing Date, they will execute and deliver to any other
party such further instruments or documents as may be reasonably required to
give effect to the transactions contemplated hereunder.


IN WITNESS WHEREOF, the parties hereto have through their respective duly
qualified and authorized officers, signed and delivered this agreement and agree
to be bound by the terms hereof as of this 20th day of October, 2010.


Seller:
 
Appeal Capital Corp.
 
By:
   
 
Name: Joseph Sierchio
Title: Managing Director



Buyer:
 
AcquaeBlu Corp.
 
By:
   
 
Name: Meetesh Patel
Title: President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 